Citation Nr: 1757174	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  06-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1983.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction is currently held by the RO in New Orleans, Louisiana.   

The Veteran and his mother testified before an Acting Veterans Law Judge (AVLJ) at the RO in March 2008.  A transcript of the hearing has been associated with the claims file.  

In May 2008 and October 2009, the Board remanded the appeal for additional development.  

In July 2011, the Board denied the Veteran's claim.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2013, the Court granted the parties' joint motion for remand (JMR), vacating the Board's July 2011 decision and remanding the appeal to the Board for action consistent with the terms of the joint motion.

In the interim, the AVLJ who conducted the Veteran's March 2008 hearing left the employ of the Board.  In July 2013, the Veteran indicated that he did not wish to appear at an additional hearing.  

In October 2013, the Board remanded the Veteran's claim for additional development.  In compliance with the remand directives, an April 2014 VA examination was obtained.  The directives having been substantially complied with, and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).




FINDINGS OF FACT

1.  The Veteran's personality disorder was identified during service.

2.  The Veteran's adjustment disorder was acute, transitory, and resolved.

3.  The Veteran's PTSD is related to a stressor from after discharge.

4.  The Veteran's anxiety and depression are not attributable to service.  


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within the meaning of the law providing for compensation.  38 U.S.C. §§ 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The Veteran does not have a current disability related to his adjustment disorder.  38 U.S.C. §§ 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  PTSD was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  Anxiety and depression were not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


III.  History

The Veteran's August 1981 entrance examination disclosed a normal psychiatric evaluation.  In a contemporary report of medical history, the Veteran denied nervous trouble of any sort.  A service treatment record (STR) from February 1983 shows impressions of immature personality - exhibits acting-out.   An STR from May 1983 indicates the Veteran went to sick call after he was sitting on a safety chain and fell into the water.  A subsequent May 1983 STR indicates the Veteran had three episodes of "bizarre behavior."  These included jumping overboard a week ago, sticking his head in a paint bucket during the workday when angry with a division officer, and walking lines on the deck.  The Veteran reported at the time that he did not understand his behavior and had no reason to explain why he performed these acts.  A consultation from May 1983 shows impressions of depression and immature personality/acting-out.  The consult later indicates that the Veteran had severe schizoid and immature features from prior to service.  A June 1983 STR indicates there were impressions of mixed personality disorder (severe) with schizoid and immature features.  There is a recommendation that the Veteran was unsuitable for service due to his longstanding personality disorder.  His November 1983 report of medical history indicates depression and schizoid personality disorder.  The Veteran also endorsed depression and excessive worry, as well as nervous trouble of any sort.  His November 1983 exit examination indicates for psychiatric that he was schizoid/immature, and had a personality disorder.

In the April 2009 VA examiner's report, there were impressions of depressive disorder not otherwise specified, anxiety disorder not otherwise specified with mixed symptoms of generalized anxiety disorder and PTSD, polysubstance abuse in reported remission, and personality disorder not otherwise specified with borderline and antisocial traits.  The VA examiner opined, "Having considered all of the evidence above quite carefully, it is my opinion that the veteran suffered from an adjustment disorder and a personality disorder while in the service."  The VA examiner found that the adjustment disorder was apparently resolved with discharge from the service.  The personality disorder pre-existed service and had non-service related etiology.  The VA examiner also opined that the depression, anxiety, and behavioral manifestations in service were the product of an adjustment disorder in a person under extreme stress and with a preexisting developmentally based personality disorder.  He concluded that it was less likely as not that the current anxiety and depressive disorders resulted from events in service or represented a maturation of an Axis I disorder first diagnosed in service.  He also opined that it does seem more likely as not that his posttraumatic stress disorder symptoms are related to the rape in prison.  He noted that that the Veteran did not require any mental health treatment or have any documented mental problems for some 14 years following service.  

In October 2009, the Board remanded the claim for additional development to address the issue of aggravation.

In January 2010, the VA examiner opined that it is less likely as not that the Veteran's in service personality disorder was aggravated by service.

In May 2013, the parties' JMR was granted by the Court.  The parties agreed that the Board had failed to adequately address the credibility and probative value of the lay evidence of record and the adequacy of the 2009 VA examiner's opinion.  At the March 2008 hearing, the Veteran's mother testified that upon his return home from service, the Veteran acted out and was depressed.  She noted that his symptoms and problems had remained since service.  The Veteran admitted that he did not seek treatment following service, but indicated that he did have symptoms.  

In October 2013, the Board determined that an additional VA examination was warranted.

Following an April 2014 VA examination, the VA examiner opined that it is less likely than not that this Veteran's current psychiatric problems are the result of disease or injury in service.  The examiner based this upon the Veteran's currently (and previously) diagnosed personality disorder prior to service.  The VA examiner noted that the Veteran freely admits that there were behavioral problems prior to joining the military that included, suspension from school, conflict with his father, substance abuse, relationship problems, difficulty with authority, and involvement with the legal system.  Those same patterns of behavior were evident during his time in the military.  The behavioral problems also continued after service and are the reason that Veteran is currently incarcerated as tier 3 sex offender.  The VA examiner also noted that with respect to the Veteran's unspecified trauma and stressor related disorder, there were inconsistent accounts from Veteran regarding exactly what happened in service.  The VA examiner opined that it is also possible to establish that the Veteran did experience a rape while in prison.  In a previous VA examination, the Veteran reported this was his primary stressor, which the VA examiner found to be credible.

In the October 2017 Informal Hearing Presentation (IHP), the Veteran and his representative assert that the issue of aggravation by events in service has not been addressed.  They specifically request that the issue of aggravation be addressed by the Board.  They noted that the Veteran had pre-existing psychological conditions according to the recent VA examiner, and stressor events while in service.  


IV.  Analysis

As a preliminary matter, the Board notes that the Veteran and his mother are competent to report their lay observations of the Veteran's behavior before, during, and after service.  Here, the contemporary records, including the STRs and VA examinations, have not established that the Veteran had a disease or injury in service.  To the extent the lay statements argue the Veteran has an acquired psychiatric disorder to include PTSD that manifest in service, the Veteran and his mother are unable to distinguish between manifestations of his personality disorder and an acquired psychiatric disorder.  The Board will address the Veteran's contentions in more detail below.


1.  Personality Disorder

The Veteran's personality disorder is not resulting from personal injury suffered or disease contracted in line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  Personality disorders are not diseases or injuries.  No matter whether minor or severe, a personality disorder does not warrant service connection because the level of impairment is not due to a disease or injury.  To the extent the Veteran contends he has impairment from his time in service, it would not be subject to compensation because it is still not a disease or injury within the law providing for compensation.  38 U.S.C. § 1131.  There is also no need to address aggravation because the Veteran does not establish that a particular injury or disease resulting in disability was incurred coincident with service.  38 C.F.R. § 3.303.  As such, the presumption of soundness is not applicable.


2.  Adjustment Disorder 

During service, manifestations of an adjustment order were identified.  The April 2009 VA examiner opined that the Veteran suffered from an adjustment disorder and a personality disorder while in the service.  The April 2009 VA examiner opined that the adjustment disorder was resolved with discharge from the service.  He noted that the Veteran did not require any mental health treatment or have any documented mental problems for some 14 years following service.  Consistent with these findings, at the April 2014 VA examination, the VA examiner opined that it is less likely than not that this Veteran's current psychiatric problems are the result of disease or injury in service.  Here, the most competent, credible and probative evidence establishes that, the adjustment disorder was acute, transitory, and resolved.  As the Veteran does not have a present adjustment disorder, there is no current disability due to the in-service adjustment disorder.   


3.  Posttraumatic Stress Disorder

The most probative evidence establishes that the Veteran does not have PTSD due to an in-service stressor.  Instead, the most probative evidence establishes that PTSD was attributable to post service events.  The April 2009 VA examination attributed his PTSD to a stressor many years after discharge while in prison.  The April 2014 found this VA medical opinion to be consistent with the Veteran's statements, and describes apparent mental health treatment sought by the Veteran after the later incident.  The April 2014 VA examiner also noted that with respect to the Veteran's unspecified trauma and stressor related disorder, there were inconsistent accounts from Veteran regarding exactly what happened in service.  The Board finds the April 2009 and April 2014 VA examiners' opinions to be highly probative in finding that the Veteran's primary stressor was events that took place years after discharge.  The Veteran and his mother are not competent to distinguish between manifestations of his adjustment disorder and the post service PTSD.  Consequently, the Board finds that the most probative evidence indicates that PTSD is not due to a stressor in service, but rather is attributable to an identifiable event after discharge.   


4.  Anxiety and Depression

The most competent and probative evidence also suggests that the Veteran's anxiety and depression are not related to service.  The April 2009 VA examiner opined that the Veteran's anxiety and depression were unrelated to service.  The Board finds these opinions to be highly probative.  The Board also accepts the April 2014 VA examiner's opinion that the Veteran sought treatment for his anxiety at depression many years after discharge, following a previous period of incarceration.  In rendering its opinion, the Board has considered the Veteran and his mother's lay statements about his manifestations before, during, and after service.  To the extent these are lay statements that contradict the VA examinations, the Board finds that the VA examinations, including from April 2009, are far more competent, probative, and credible.  Consequently, service connection is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  General Comment

The evidence establishes that the appellant has had a variety of diagnostic labels.  In service, he displayed symptoms of an adjustment disorder and a personality disorder.  A personality disorder is not due to a disease or injury and is not subject to compensation.  The adjustment disorder resolved and he does not have a current disability due to the adjustment disorder.  Although he has PTSD, the most probative evidence establishes that the PTSD is due to post service events.


ORDER

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


